DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting

Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16653351. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11315326 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 17, and 18 of this Application, even though broader in subject matter, are addressed by the independent claims of its parent application U.S. Patent No. 11315326 B2.
Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11315326 B2.

Claim 1 (and similarly for Claims 17 and 18):
This Application
US Patent No. 11315326 B2 (claim 1 and similarly for claims 17 and 18)




A method comprising: 
A method, comprising: 

determining, by a processing system of a mobile device including at least one processor, a predicted viewport of the mobile device, wherein the predicted viewport defines a portion of a real world environment that is expected to be visible to a user of the mobile device at a future time, and wherein the predicted viewport is determined using a multi-scale time prediction model that uses a short term prediction to predict the predicted viewport based on an orientation of the mobile device and a long term prediction to predict the predicted viewport based on historical behavior of the user while using the mobile device, wherein the historical behavior of the user is modeled by a user behavior model, and wherein the user behavior model identifies types of interactive digital objects that the user has looked at and interacted with in the past and types of digital objects that the user has ignored in the past; 
determining, by a processing system of a mobile device including at least one processor, a predicted viewport of the mobile device, wherein the predicted viewport defines a portion of a real world environment that is expected to be visible to a user of the mobile device at a future time, and wherein the predicted viewport is determined using a multi-scale time prediction model that uses a short term prediction to predict the predicted viewport based on an orientation of the mobile device and a long term prediction to predict the predicted viewport based on historical behavior of the user while using the mobile device, wherein the historical behavior of the user is modeled by a user behavior model that is derived from a user profile which describes at least one interest of the user and at least one digital object cached by the user, and wherein the user behavior model identifies types of interactive digital objects that the user has looked at and interacted with in the past and types of digital objects that the user has ignored in the past; 
determining, by the processing system, a set of extended reality anchors that are present in the real world environment, wherein each anchor of the extended reality anchors stores a digital object that, when rendered by the mobile device and presented to the user simultaneously with the real world environment, creates extended reality media, and wherein locations of the extended reality anchors fall within a boundary of the predicted viewport;

determining, by the processing system, a set of extended reality anchors that are present in the real world environment, wherein each anchor of the extended reality anchors stores a digital object that, when rendered by the mobile device and presented to the user simultaneously with the real world environment, creates extended reality media;





removing, by the processing system, a first subset of the extended reality anchors from the set, wherein locations of extended reality anchors in the first subset of extended reality anchors fall outside of a threshold distance from a boundary of the predicted viewport, and wherein the removing results in a second subset of extended reality anchors remaining in the set;
and downloading, by the processing system, a digital object from a second device, wherein the digital object is stored by an anchor of the extended reality anchors.  

and downloading, by the processing system, a digital object from a second device, wherein the digital object is stored by an anchor of the second subset of the extended reality anchors.


Claim 2 :
This Application
US Patent No. 11315326 B2 (claim 2)
The method of claim 1, wherein the predicted viewport is defined by a field of view of the mobile device and a direction in which the user is expected to be looking at the future time. 

The method of claim 1, wherein the predicted viewport is defined by a field of view of the mobile device and a direction in which the user is expected to be looking at the future time.


Claim 3 :
This Application
US Patent No. 11315326 B2 (claim 3)
The method of claim 2, wherein the direction in which the user is expected to be looking is determined with six degrees of freedom including: 
The method of claim 2, wherein the direction in which the user is expected to be looking is determined with six degrees of freedom including:
three axes of position that define coordinates of the mobile device in the real world environment and three dimensions of viewing direction defined by a yaw, a pitch, and a roll of the mobile device.
three axes of position that define coordinates of the mobile device in the real world environment and three dimensions of viewing direction defined by a yaw, a pitch, and a roll of the mobile device.


Claim 4 :
This Application
US Patent No. 11315326 B2 (claim 4)
The method of claim 3, wherein the determining the predicted viewport comprises: 
The method of claim 3, wherein the determining the predicted viewport comprises: 
applying, by the processing system, the multi-scale time prediction model on the yaw, the pitch, and the roll for a plurality of recent viewports of the mobile device, wherein an output of the multi-scale time prediction model is the predicted viewport.
applying, by the processing system, the multi-scale time prediction model on the yaw, the pitch, and the roll for a plurality of recent viewports of the mobile device, wherein an output of the multi-scale time prediction model is the predicted viewport.


Claim 5:
This Application
US Patent No. 11315326 B2 (claim 5)
The method of claim 3, wherein the determining the predicted viewport comprises: 
The method of claim 3, wherein the determining the predicted viewport comprises: 
sending, by the processing system, data to a remote device, wherein the data comprises the yaw, the pitch, and the roll for a plurality of recent viewports of the mobile device;
sending, by the processing system, data to a remote device, wherein the data comprises the yaw, the pitch, and the roll for a plurality of recent viewports of the mobile device;
and receiving, by the processing system from the remote device, the predicted viewport, wherein the predicted viewport is an output of the multi-scale time prediction model that is applied by the remote device on the data.  
and receiving, by the processing system from the remote device, the predicted viewport, wherein the predicted viewport is an output of the multi-scale time prediction model that is applied by the remote device on the data.


Claim 6:	
This Application
US Patent No. 11315326 B2 (claim 6)
The method of claim 1, wherein locations of at least some extended reality anchors of the plurality of extended reality anchors are known from an index. 
The method of claim 1, wherein locations of at least some extended reality anchors of the plurality of extended reality anchors are known from an index.


Claim 7:	
This Application
US Patent No. 11315326 B2 (claim 7)
The method of claim 1, wherein locations of at least some extended reality anchors of the plurality of extended reality anchors are determined based on signals emitted by the at least some extended reality anchors.  
The method of claim 1, wherein locations of at least some extended reality anchors of the plurality of extended reality anchors are determined based on signals emitted by the at least some extended reality anchors.


Claim 8:	
This Application
US Patent No. 11315326 B2 (claim 8)
The method of claim 1, wherein the second device is the anchor of the extended reality anchors that stores the digital object.  
The method of claim 1, wherein the second device is the anchor of the second subset of the extended reality anchors that stores the digital object.




Claim 9:	
This Application
US Patent No. 11315326 B2 (claim 9)
The method of claim 1, wherein the second device is an edge server of an access network to which the processing system is connected, wherein the edge server has previously cached the digital object from the anchor.  
The method of claim 1, wherein the second device is an edge server of an access network to which the processing system is connected, wherein the edge server has previously cached the digital object from the anchor.



	
Claim 10:	
This Application
US Patent No. 11315326 B2 (claim 10)
The method of claim 1, wherein the second device is another mobile device that has previously downloaded the digital object from the anchor.  
The method of claim 1, wherein the second device is another mobile device that has previously downloaded the digital object from the anchor.

	
	
Claim 11:	
This Application
US Patent No. 11315326 B2 (claim 11)
The method of claim 1, wherein the second device is an application server in a telecommunications network to which the mobile device is connected.  

The method of claim 1, wherein the second device is an application server in a telecommunications network to which the mobile device is connected.

	

Claim 12:	
This Application
US Patent No. 11315326 B2 (claim 12)
The method of claim 1, further comprising: 
The method of claim 1, further comprising:
customizing, by the processing system, the digital object for the user; 
customizing, by the processing system, the digital object for the user; 
and presenting, by the processing system, the digital object to the user simultaneously with the real world environment, wherein the presenting is performed subsequent to the customizing.  
and presenting, by the processing system, the digital object to the user simultaneously with the real world environment, wherein the presenting is performed subsequent to the customizing.

		

Claim 13:	
This Application
US Patent No. 11315326 B2 (claim 13)
The method of claim 12, wherein the customizing comprises selecting a particular version of the digital object from among a plurality of versions of the digital object, based on information in a stored profile of the user.  
The method of claim 12, wherein the customizing comprises selecting a particular version of the digital object from among a plurality of versions of the digital object, based on information in a stored profile of the user.



Claim 14:	
This Application
US Patent No. 11315326 B2 (claim 14)
The method of claim 12, wherein the customizing comprises selecting a particular version of the digital object from among a plurality of versions of the digital object, based on a current use context of the user.
The method of claim 12, wherein the customizing comprises selecting a particular version of the digital object from among a plurality of versions of the digital object, based on a current use context of the user.

	

Claim 15:	
This Application
US Patent No. 11315326 B2 (claim 15)
The method of claim 12, further comprising:
The method of claim 12, further comprising: 
receiving, by the processing system, feedback from the user in response to the presenting; 
receiving, by the processing system, feedback from the user in response to the presenting; 
and updating, by the processing system, a stored profile of the user, based on the feedback.  
and updating, by the processing system, a stored profile of the user, based on the feedback.

	

Claim 16:	
This Application
US Patent No. 11315326 B2 (claim 16)
The method of claim 1, wherein the user behavior model is further used to customize at least one of: 
The method of claim 1, wherein the user behavior model is further used to customize at least one of: 
an appearance of a first digital object stored by a first anchor of the set of extended reality anchors or a language in which the first digital object is presented.  
 an appearance of a first digital object stored by a first anchor of the set of extended reality anchors or a language in which the first digital object is presented.

	

Claim 19:	
This Application
US Patent No. 11315326 B2 (claim 19)
The method of claim 18, wherein the determining the predicted viewport of the mobile device comprises: 
The method of claim 18, wherein the determining comprises: 
obtaining, by the processing system, yaw, pitch, the roll measurements for a plurality of recent viewports of the mobile device; 
obtaining, by the processing system, yaw, pitch, the roll measurements for a plurality of recent viewports of the mobile device; 
and applying, by the processing system, the multi-scale time prediction model to the yaw, pitch and roll measurements, wherein an output of the multi-scale time prediction model is the predicted viewport.
and applying, by the processing system, the multi-scale time prediction model to the yaw, pitch and roll measurements, wherein an output of the multi-scale time prediction model is the predicted viewport.

	

Claim 20:	
This Application
US Patent No. 11315326 B2 (claim 20)
The method of claim 18, further comprising: 
The method of claim 18, further comprising: 
receiving, by the processing system, a request from the mobile device for a digital object that is stored by an anchor of the extended reality anchors;
receiving, by the processing system, a request from the mobile device for a digital object that is stored by an anchor of the second subset of the extended reality anchors; 
and transferring, by the processing system, a copy of the digital object to the mobile device.
and transferring, by the processing system, a copy of the digital object to the mobile device.

	



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616